DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  the word “resistant” should likely be “resistance” and the phrase “(e) relating to differential” should likely be “(e) relating the differential.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 5 recite the limitation "the scan."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claims discuss administering a non-specifically recited drug to a patient “predetermined” to have certain characteristics.  The “predetermination” is the abstract idea recited by the claim.  This judicial exception is not integrated into a practical application because the administration step, while potentially dispositive, in this case is not a particular recitation and so fails to transform the claim into a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons regarding the “administration” step.
Regarding claims 2-6, these claims add either additional abstract ideas or otherwise insignificant steps.  These claims fail to add anything transformative to the claim.
Regarding claim 7, the claim recited steps of “comparing” and “relating.”  These steps recited an abstract idea.  This judicial exception is not integrated into a practical application because the additional steps, those of “analyzing” and “administration” are pre-solution data gathering steps recited at a high level of generality.  The claim(s) 
Regarding claim 8, this step adds to the abstract idea and recites no additional elements.
Regarding claim 9, the claim recited steps of “comparing” and “relating.”  These steps recited an abstract idea.  This judicial exception is not integrated into a practical application because the additional steps, those of “analyzing” and “administration” are pre-solution data gathering steps recited at a high level of generality.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons.
Regarding claims 10 and 11, the claims add on to the abstract idea, but also recited generic classes of drugs to be covered by the claim.  These broad recitations appear to fail still to make the claim adequately “particular.”
Regarding claim 12, the claim recited steps of “comparing” and “relating.”  These steps recited an abstract idea.  This judicial exception is not integrated into a practical application because the additional steps, those of “analyzing” and “administration” are pre-solution data gathering steps recited at a high level of generality.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons.
Regarding claims 13-20, these claims add either additional abstract ideas or otherwise insignificant steps.  These claims fail to add anything transformative to the claim.

Regarding claim 22, this claim adds either additional abstract ideas or otherwise insignificant steps.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (US 2010/0273661).


    PNG
    media_image1.png
    113
    279
    media_image1.png
    Greyscale

based on a metabolic profile of components of a sample selected from the group consisting blood, urine, feces, cerebral fluid, saliva and tissue extract (see text quoted below).

    PNG
    media_image2.png
    48
    252
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    123
    256
    media_image3.png
    Greyscale

Regarding claim 2, the method involves analyzing components of the sample using spectroscopy; obtaining an array of data on the sample from the spectroscopy.

    PNG
    media_image4.png
    174
    256
    media_image4.png
    Greyscale

Regarding claim 3, the data obtained is compared to data obtained on samples taken from a statistically significant number of patients administered the same drug and determining a Biomarker of Response in patients based on patient response to the drug.

    PNG
    media_image5.png
    424
    253
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    253
    253
    media_image6.png
    Greyscale


Regarding claim 4, counseling the patient regarding medical options based on data (see [0011] reproduced above); wherein the scan is obtained using NMR spectroscopy (see above regarding NMR).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton et al. (US 2005/0074745).
Regarding claim 7, Clayton teaches to perform a method involving (a) administering to a group of patients a drug over a period of time; (b) analyzing a metabolite in a biological sample obtained from the patients, the sample is selected from the group consisting of blood, urine, feces, cerebral fluid, saliva and tissue extract of the group of patients at a first point in time; (c) analyzing the metabolite in the sample of the group of patients at a second point in time different from the first point in time; (d) comparing results of the analyzing in (b) with the analyzing in (c) to obtain a differential; and (e) relating the differential to how a patient responds to the drug thereby 

    PNG
    media_image7.png
    34
    252
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    450
    250
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    51
    248
    media_image9.png
    Greyscale

8. The method as claimed in claim 7, further comprising: (f) counseling a patient on how the differential obtained in (d) relates to a patients likely response to a drug.

    PNG
    media_image10.png
    258
    239
    media_image10.png
    Greyscale

(In that these activities inherently require obtaining informed consent, and so therefore implicitly requires this step).
Regarding claim 9, Clayton teaches a method which requires (a) analyzing a metabolite in a biological sample selected from the group consisting of blood, urine, feces, cerebral fluid, saliva and tissue extract of a group of patients taking a drug at a first point in time; (b) continuing to administer to the group of patients the drug over a period of time; (c) analyzing the metabolite in the sample of the group of patients at a second point in time different from the first point in time; (d) comparing results of the analyzing in (a) with the analyzing in (c) to obtain a differential; (e) relating the differential to how a patient responds to the drug thereby determining responders to the drug, which are selected for further treatment with the drug.
(see citations for claim 7 above)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of official notice.
Regarding claim 5, Qiu does not appear to disclose that the NMR technique employed was a 2d technique.
The examiner officially notes that in metabolomics, 2D 1H-13C HSQC NMR spectroscopy is frequently employed, especially to resolve complicated mixtures of analytes.
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have scanned in this manner, in order to ensure that the analytes can be accurately detected.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of official notice.
Regarding claims 10 and 11, Clayton discusses counseling a patient regarding likelihood of responding to the drug (see rejection of claim 8 above).  The analyzing is by spectrographic analysis using NMR (Clayton, [0192], see above as well).
The examiner officially notes that in general, a broad class of medicine is those that inhibit an enzyme, and because of this, the method here would be considered applicable to such drugs, including those selected from the group consisting of CDK4/6 
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have involved the method in the case where the drug is an enzyme inhibitor, and selected from the group recited, for this reason..

Claim(s) 12-17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton et al. (US 2005/0074745) in view of Spetzler et al. (US 2018/0045727).
Regarding claim 12, Clayton teaches a method which requires 
(a) analyzing a metabolite in a human biological sample of a patient at a first point in time wherein the patient is being treated with a drug; 
 (c) analyzing the sample of the patient at a point in time different from the analyzing in step (a); and 
(d) comparing the analyzing of (a) with the analyzing of (c) to obtain a differential.
(see rejection of claim 7 above)
However, he does not teach that he continuously treated the patient or decided that there was resistance.

    PNG
    media_image11.png
    223
    261
    media_image11.png
    Greyscale

Spetzler teaches that he (b) continued to treat the patient over time with the drug ([0087]) and (e) relating to differential to a standard in order to determine if the patient has developed a resistance to the drug.


    PNG
    media_image11.png
    223
    261
    media_image11.png
    Greyscale

Regarding claim 13, the method involves counseling the patient regarding developing resistance to the drug; and discontinuing administration of the drug to the patient when it is determined by comparison of the differential to a standard that the patient has developed resistance to the drug (see rejection of claim 8 above).


    PNG
    media_image12.png
    223
    262
    media_image12.png
    Greyscale


Regarding claims 16 and 17, from Clayton, he preserves the sample after extraction from a patient and before the analyzing step (a) or (c) which involves contacting the sample with a preservative.

    PNG
    media_image13.png
    289
    258
    media_image13.png
    Greyscale


Regarding claim 21, Clayton describes a method involving steps of:

(b) obtaining data from the spectroscopy; 
(c) comparing the data obtained in (b) with data obtained from a statistically significant sample of patients treated with the same drug in order to determine a differential; (see rejection of claims 7 and 12 for evidence from Clayton).
However, he does not appear to describe the other steps.
Spetzler describes 
(d) continuing to treat the patient with the drug overtime while periodically repeating steps (a), (b), and (c); 
(e) counseling the patient with respect to the significance of the differential obtained; and 
(f) modifying treatment of the patient based on the differential (see evidence from rejection of claim 12).
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have performed these steps in order to ensure that the patient was receiving the optimal treatment.
Regarding claim 22, the patient is a cancer patient (at least obvious because the types of drug is not limited), the drug is a cancer drug (also obvious given the preceeding) and the spectroscopy is nuclear magnetic residence (NMR) spectroscopy (see evidence above).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Spetzler, and further in view of official notice.
Regarding claim 18, from Clayton, the sample is blood and the preserving step comprises preserving the sample ([0019], [0199]).
However, he does not teach that this is to be done by putting the sample into a tube that contains a preservative.
The examiner officially notes that the a common was of preserving blood sample after they are obtained is to place the blood into a tube that contains a preservative, called a vacutainer.
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have performed this step, as it allows the sample’s integrity to be maintained before analysis using a technique standard to phlebotomy practice.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Spetzler and official notice, and further in view of Leyland-Jones (US 2003/0138377).
Regarding claim 19, none of the previously cited references appears to discuss freezing the sample.
Leyland-Jones describes that before transport, the sample should be frozen (see text reproduced below).

    PNG
    media_image14.png
    32
    251
    media_image14.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797